                                                                 1    Julie A. Mersch, SBN 004695
                                                                      LAW OFFICE OF JULIE A. MERSCH
                                                                 2    1100 E. Bridger Ave.
                                                                 3    Las Vegas, NV 89101
                                                                      (702) 387-5868
                                                                 4    Fax: (702) 387-0109
                                                                 5    jam@merschlaw.com

                                                                 6    Attorney for Plaintiff Richard Mecall, DDS
                                                                 7
                                                                      Ann-Martha Andrews, SBN 012616
                                                                 8    Kristina N. Holmstrom, SBN 023384
                                                                      OGLETREE, DEAKINS, NASH, SMOAK
                                                                 9    & STEWART, P.C.
                                                                 10   2415 E. Camelback Road, Suite 800
                                                                      Phoenix, Arizona 85016
                                                                 11   Telephone: (602) 778-3700
                                                                      Ann.Andrews@Ogletree.com
                                                                 12
                                                                      Kristina.Holmstron@Ogletree.com
                           2415 East Camelback Road, Suite 800




                                                                 13
OGLETREE, DEAKINS, NASH,
 SMOAK & STEWART, P.C.

                                 Phoenix, Arizona 85016




                                                                      Attorneys for Defendant Canada Life
                                                                 14
                                      (602) 778-3700




                                                                      Assurance Company of America
                                                                 15                       IN THE UNITED STATES DISTRICT COURT
                                                                 16                             FOR THE DISTRICT OF NEVADA
                                                                 17
                                                                 18   Richard Mecall, DDS,                             No. 2:18-cv-00648-APG-VCF

                                                                 19                      Plaintiff,                    STIPULATION TO EXTEND

                                                                 20         vs.
                                                                 21   Canada Life Assurance Company of America;                   ORDER

                                                                 22   Does I through V inclusive; and Roes I
                                                                      through V, inclusive,
                                                                 23
                                                                                          Defendant.
                                                                 24
                                                                 25
                                                                              Plaintiff Richard Mecall, DDS and defendant Canada Life Assurance Company of
                                                                 26
                                                                       America hereby stipulate and request the Court to extend Canada Life’s deadline to file its
                                                                 27
                                                                       reply in support of its motion for summary judgment by eight days, from September 10,
                                                                 28
                                                                       2019, to and including September 18, 2019. The defendant requested the extension, and
                                                                  1   the plaintiff agreed, to accommodate defense counsel’s schedule and allow additional time
                                                                  2   to prepare the reply as counsel is currently preparing for trial in another matter.
                                                                  3          The parties do not anticipate that the requested extension will affect any other
                                                                  4   deadlines. The parties state that the extension is requested in good faith, and not for
                                                                  5   purposes of delay.
                                                                  6          DATED this 3rd day of September, 2019.
                                                                  7    LAW OFFICE OF JULIE A. MERSCH              OGLETREE, DEAKINS, NASH, SMOAK
                                                                  8                                               & STEWART, P.C.

                                                                  9    By: /s/ Julie A. Mersch                    By: /s/ Ann-Martha Andrews
                                                                           Julie A. Mersch                            Ann-Martha Andrews
                                                                 10        Nevada Bar No. 004695                      Nevada Bar No. 007585
                                                                 11        1100 E. Bridger Ave.                       Kristina N. Holmstrom
                                                                           Las Vegas, NV 89101                        Nevada Bar No. 010086
                           2415 East Camelback Road, Suite 800




                                                                 12        Telephone: 702.387.5868                    3800 Howard Hughes Parkway
OGLETREE, DEAKINS, NASH,




                                                                           Fax: 702.387.0109                          Suite 1500
 SMOAK & STEWART, P.C.

                                 Phoenix, Arizona 85016




                                                                 13        jam@merschlaw.com                          Las Vegas, NV 89169
                                      (602) 778-3700




                                                                                                                      Telephone: 602.778.3700
                                                                 14        Attorneys for Plaintiff Richard            Fax: 602.778.3750
                                                                 15        Mecall, DDS                                ann.andrews@ogletree.com
                                                                                                                      kristina.holmstrom@ogletree.com
                                                                 16
                                                                                                                        Attorneys for Defendant Canada Life
                                                                 17                                                     Assurance Company of America
                                                                 18
                                                                 19
                                                                 20                                              IT IS SO ORDERED:
                                                                 21
                                                                 22                                              ______________________________________
                                                                 23                                              UNITED   STATESDISTRICT
                                                                                                                 UNITED STATES    DISTRICT/MAGISTRATE
                                                                                                                                           JUDGE
                                                                                                                 JUDGE
                                                                                                                 Dated: September 4, 2019.
                                                                 24
                                                                 25                                              DATED: ______________________________

                                                                 26
                                                                 27
                                                                 28

                                                                                                                    2
